Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining […],” “means for refraining from determining […],” “means for refraining from coding […],” and “means for coding […],” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0092546 A1) (hereinafter Ye) in view of Tsukuba et al. “On Interaction of LFNST and Transform Skip,” JVET 17th Meeting, JVET-Q0099, January 2020 (hereinafter Tsukuba).

Regarding claim 1, Ye discloses a method of coding video data [Paragraph [0065]-[0070], Video encoder 203 running functional block diagram as method], the method comprising: 
determining that a current mode of coding a current block of the video data is a single tree partitioning mode [Paragraph [0209]-[0219], Determining whether treeType is single tree or dual tree]; 
based on the current mode being the single tree partitioning mode: coding the current block in the single partitioning mode [Paragraph [0065]-[0076] & [0209]-[0219], Encoding video data accordingly with treeType being single tree].
However, Ye does not explicitly disclose that based on the current mode being the single tree partitioning mode: 
refraining from determining whether there is a non-DC coefficient for a chroma component of a transform unit (TU) for the current block; and 
refraining from coding a low-frequency non-separable transformation (LFNST) index in response to the refraining of the determination of whether there is the non-DC coefficient; and 
coding the current block in the single partitioning mode with LFNST disabled.
Tsukuba teaches that based on the current mode being the single tree partitioning mode [Section 1 thru 2.1 & Table 1-2/2-1: treeType  !=  DUAL_TREE_CHROMA, being treeType is not a dual_tree, therefore treeType is single_tree]: 
refraining from determining whether there is a non-DC coefficient for a chroma component of a transform unit (TU) for the current block [Table 1-2 and 2-1: treeType  being single_tree, transform_skip_flag[0] is TRUE, wherein in transform skip mode, the transform and inverse transform processes are skipped, and means the process refrains from determining any AC coefficients reading as non-DC coefficients]; and 
refraining from coding a low-frequency non-separable transformation (LFNST) index in response to the refraining of the determination of whether there is the non-DC coefficient [Table 1-2 and 2-1: treeType  being single_tree, lfnst_idx signaling is inferred to be 0, and thus omit lfnst_idx signaling when transform skip is used at least for one component (luma)]; and 
coding the current block in the single partitioning mode with LFNST disabled [Section 1 thru 2.1, Table 2-1: omit lfnst_idx signaling when transform skip is used at least for one component (luma) in single_tree treeType mode].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Tsukuba as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Tsukuba, Abstract).

Regarding claim 9, claim 9 is drawn to the device using/performing the same method as claimed in claim 1. Therefore claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Ye discloses the device comprising: memory configured to store the video data [Paragraph [0048], Streaming server]; and one or more processors implemented in circuitry and communicatively coupled to the memory [Paragraph [0261]-[0265], CPUs executing software embodied in one or more tangible, computer-readable media].

Regarding claim 17, Ye and Tsukuba disclose the device of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ye discloses of further comprising: a camera configured to capture the video data [Paragraph [0048], Camera 201].

Regarding claim 18, Ye and Tsukuba disclose the device of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ye discloses of a display device configured to display the video data [Paragraph [0049], Display 212].

Regarding claim 19, non-transitory computer-readable storage medium claim 19 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Ye discloses a non-transitory computer-readable storage medium storing instructions, which, when executed, cause one or more processors to perform the method of claim 1 [Paragraph [0261]-[0265], CPUs executing software embodied in one or more tangible, computer-readable media].

Regarding claim 20, claim 20 is drawn to the device using/performing the same method as claimed in claim 1. Therefore claim 20 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
	Furthermore, Ye discloses the means for determining, means for refraining, and means for coding [Paragraph [0261]-[0265], CPUs executing software embodied in one or more tangible, computer-readable media as all means for performing the method of claim 1]. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0092546 A1) (hereinafter Ye) and Tsukuba et al. “On Interaction of LFNST and Transform Skip,” JVET 17th Meeting, JVET-Q0099, January 2020 (hereinafter Tsukuba) in view of Koo et al., “Separate transform skip checking of Luma and Chroma for LFNST index signaling,” JVET 17th Meeting, JVET-Q0138, January 2020 (hereinafter Koo).

Regarding claim 2, Ye and Tsukuba disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Ye nor Tsukuba disclose the particulars of claim 2.
Koo teaches wherein the chroma component comprises a non-DC coefficient [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly is equal to zero for a chroma component, signifying that there is no DC only, and thus there is a non-DC coefficient].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).

Regarding claim 3, Ye and Tsukuba disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tsukuba teaches wherein the current mode is a first mode and the current block is a first block [Section 1 thru 2.1 & Table 1-2/2-1: treeType  !=  DUAL_TREE_CHROMA, being treeType is single_tree], the method further comprising: 
determining that a second mode for coding a second block of the video data is not a single tree partitioning mode [Table 1-2 and 2-1: treeType being dual_tree]; 
based on the second mode not being the single tree partitioning mode [Table 1-2 and 2-1: treeType being dual_tree]: 
coding an LFNST index for the second block in response to the chroma component of the TU for the second block [Table 1-2 and 2-1: treeType being dual_tree, LFNST can be signaled/used when transform skip is not used for all valid components, in this case, neither Cb nor Cr are transform skip]; and 
coding the second block based on the second mode and with the LFNST index [Section 1 thru 2.1, Table 2-1: lfnst_idx signaling when transform skip is not used for any valid color components in Dual_tree mode].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Tsukuba as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Tsukuba, Abstract).
However, neither Ye nor Tsukuba disclose that based on the second mode not being the single tree partitioning mode: 
determining that there is a non-DC coefficient for a chroma component of a TU for the second block; and 
coding an LFNST index for the second block in response to there being the non-DC coefficient for the chroma component of the TU for the second block.
Koo teaches that based on the second mode not being the single tree partitioning mode: determining that there is a non-DC coefficient for a chroma component of a TU for the second block [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly is equal to zero, signifying that there is no DC only, and thus there is a non-DC coefficient present]; and 
coding an LFNST index for the second block in response to there being the non-DC coefficient for the chroma component of the TU for the second block [Section 1 thru 1.2, Tables 2-3: lfnst_idx signaling when variable LfnstDCOnly is equal to zero].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).

Regarding claim 4, Ye and Tsukuba disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Ye nor Tsukuba disclose the particulars of claim 4.
Koo teaches of further comprising: determining whether there is a non-DC coefficient for a luma component of the TU for the current block [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly is equal to zero for a luma component, signifying that there is no DC only, and thus there is a non-DC coefficient].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).

Regarding claim 5, Ye, Tsukuba, and Koo disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ye discloses wherein coding comprises encoding [Paragraph [0065]-[0076] & [0209]-[0219], Encoding video data accordingly].
However, Ye and Tsukuba do not explicitly disclose wherein there is no non-DC coefficient for the luma component, and wherein refraining from signaling the LFNST index for the current block is further based on there being no non-DC coefficient for the luma component.
Koo teaches wherein there is no non-DC coefficient for the luma component, and wherein refraining from signaling the LFNST index for the current block is further based on there being no non-DC coefficient for the luma component [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly is equal to zero, signifying that there is no DC-only, and thus there is a non-DC coefficient present, thus lfnst_idx  is signaled when variable LfnstDCOnly is equal to zero].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).

Regarding claims (10-13), claims (10-13) are drawn to the device using/performing the same method as claimed in claims (2-5). Therefore claims (10-13) correspond to method claims (2-5) and are rejected for the same reasons of obviousness as used above.

Claims 6-8 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0092546 A1) (hereinafter Ye), Tsukuba et al. “On Interaction of LFNST and Transform Skip,” JVET 17th Meeting, JVET-Q0099, January 2020 (hereinafter Tsukuba), and Koo et al., “Separate transform skip checking of Luma and Chroma for LFNST index signaling,” JVET 17th Meeting, JVET-Q0138, January 2020 (hereinafter Koo) in view of Fujimoto et al., “On constraint on DC only flag in LFNST,” JVET 17th Meeting, JVET-Q0090, January 2020 (hereinafter Fujimoto).

Regarding claim 6, Ye, Tsukuba, and Koo disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Koo teaches wherein coding comprises encoding [Paragraph [0065]-[0076] & [0209]-[0219], Encoding video data accordingly].
However, Ye and Tsukuba do not explicitly disclose the method further comprising: setting a value of a variable to be indicative of whether there is the non-DC coefficient of the luma component.
Koo teaches of further comprising: setting a value of a variable to be indicative of whether there is the non-DC coefficient of the luma component [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly as variable is equal to zero, signifying that there is no DC-only, and thus there is a non-DC coefficient present]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).
However neither Ye, Tsukuba, nor Koo explicitly disclose the method further comprising: based on the determination of whether there is the non-DC coefficient, setting a value of a variable to be indicative of whether there is the non-DC coefficient of the luma component.
Fujimoto teaches the method further comprising: based on the determination of whether there is the non-DC coefficient for the luma component, setting a value of a variable to be indicative of whether there is the non-DC coefficient [Section 1 thru 2, Figs. 2: LastScanPos is greater than 0, then LFnstDCOnly it set to 0]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the detection of non-zero coefficients in LFNST signaling of Fujimoto as above, to determine the presence of non-zero coefficients to decide whether to switch LFNST signaling or not (Fujimoto, Abstract, Section 1).

Regarding claim 7, Ye, Tsukuba, Koo, and Fujimoto disclose the method of claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Koo teaches further comprising: based on the current mode being the single tree partitioning mode, refraining from updating the variable to be indicative of whether there is the non-DC coefficient for the chroma component [Section 1 thru 1.2, Tables 2-3: only Chroma transform skip flag(s) is (are) referred for Chroma tree and both Luma and Chroma transform skip flags are referred for single tree. In fact, even without the explicit checking of transform_skip_flag[ x0 ][ y0 ][ cIdx ] in updating LfnstDcOnly, LfnstDcOnly can only be updated when the associated TBs are not coded by transform skip]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).

Regarding claim 8, Ye, Tsukuba, and Koo disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ye discloses wherein coding comprises decoding [Paragraph [0063]-[0076] & [0209]-[0219], Decoding video data accordingly].
However, Ye and Tsukuba do not explicitly disclose determining there is the non-DC coefficient for the luma component.
Koo teaches determining there is the non-DC coefficient for the luma component [Section 1 thru 1.2, Tables 2-3: LfnstDCOnly as variable is equal to zero, signifying that there is no DC-only, and thus there is a non-DC coefficient present].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the proposed LFNST signaling proposals of Koo as above, to avoid redundant signaling of LFNST signaling that can give average BD-rate savings (Koo, Abstract).
However, neither Ye, Tsukuba, nor Koo disclose wherein determining whether there is a non-DC coefficient for a luma component of a TU for the current block comprises:  determining a value of a variable indicative of whether there is the non-DC coefficient.
Fujimoto teaches wherein determining whether there is a non-DC coefficient for a luma component of a TU for the current block comprises:  determining a value of a variable indicative of whether there is the non-DC coefficient [Section 1 thru 2, Figs. 2: LastScanPos is greater than 0, then LFnstDCOnly is set to 0]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Ye to incorporate and implement the detection of non-zero coefficients in LFNST signaling of Fujimoto as above, to determine the presence of non-zero coefficients to decide whether to switch LFNST signaling or not (Fujimoto, Abstract, Section 1).

Regarding claims (14-16), claims (14-16) are drawn to the device using/performing the same method as claimed in claims (6-8). Therefore claims (14-16) correspond to method claims (6-8) and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487